DECISION
The application of the above-named defendant for a review of the sentence of 20, 20/10 concurrently for Robbery, 2 counts, and Burglary First Degree, imposed on January 30, 1973, was fully heard and after a careful consideration of the entire matter it is decided that:
The sentence be and remain as originally imposed.
We wish to thank Robert James Sewell, Attorney at Law, for hi's assistance to the defendant and to this Court.
SENTENCE REVIEW DIVISION
Paul G. Hatfield, chairman; Jack D. Shanstrom, Jack L. Green.